The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination

Allowable Subject Matter

Claims 2, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Childress (US Patent Application 20060136526).
As per claim 1, Childress teaches a method comprising [method of fig. 11]:
a first compute node of a cluster of nodes receiving a communication instructing the first compute node to provide an installation image received by the first compute node to a second compute node of the cluster, wherein the first compute node and the second node are peers [0023, 0036, 0043, fig. 1, the server provide image file and boot operating system to the clients.  Where those files are image files needed by the client to starts.  In this case, the system is viewed as a master node or server node or client node or regular node, where node 400 can provide installation file to node 426 or any other nodes where those files can be located to any nodes in the network or simply in peer to peer approach].
sharing a first installation stream that communicates the installation image to the first compute node, wherein sharing the first installation stream comprises, while the first compute node is receiving the first installation stream, the first compute node providing a second installation stream to communicate parts of the installation image received via the first installation stream to the second compute node [0043, 0046, 0054-0055, fig. 5, fig. 7A, as pointed out the images files located in various node rather than a single node.  As pointed out, since the installation files can be located in multiple locations, one location can provide installation files requires for installation to other locations or nodes].

As per claim 8, Childress teaches a first compute node [300, fig. 3] comprising:
a processor [302, fig. 3].
a memory [324, fig. 3] to store instructions that, when executed by the processor, cause the processor to:
identify a plurality of helper compute nodes to receive each receive a corresponding installation stream of a plurality of installation streams [0043, as pointed out master nodes may provide new nodes with image files for installation].
instruct a given helper compute node of the plurality of helper compute nodes to share the corresponding installation stream received by the given helper compute node with a corresponding set of peer compute nodes [0043, 0035, fig. 3, 5, 7A, as pointed out the file maybe located to multiple other nodes.  A file map contains information where the files are located in the network or locations of the files on specific node].
communicate the plurality of installation streams to the plurality of helper nodes [0037, 0042, the nodes and master node communicate accordingly in relationship with the map provide as shown in figure 7A].

As per claim 14, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claim 25 is also anticipated by Childress for the same reasons set forth in the rejected claims above.

To help with the prosecution of this application, another rejection is given for claim 1 below
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ganguly (US Patent Application 20210271506).
As per claim 1, Ganguly teaches a method [900, fig. 9] comprising:
a first compute node of a cluster of nodes receiving a communication instructing the first compute node to provide an installation image received by the first compute node to a second compute node of the cluster, wherein the first compute node and the second node are peers [0024-0025, fig. 10, as pointed out first node provide images file to second node via node request where the nodes are arranged in a peer to peer network as shown in figures 10 and 11].
sharing a first installation stream that communicates the installation image to the first compute node, wherein sharing the first installation stream comprises, while the first compute node Is receiving the first installation stream, the first compute node providing a second installation stream to communicate parts of the installation image received via the first installation stream to the second compute node [0024-0026, 0146 considered the centralization management node as server node that can provide image file to a first computing node at the same time to a second computing node.  In this case, the image files is shared between the first computer node and the second computer node at the same time].

As per claim 11, Ganguly teaches communicate secure shell (SSH) commands to the given helper compute to cause the given helper compute node to perform the sharing [0107-0108, secure node authentication].

Claims 3-4, 6-7, 9-10, 13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Childress (US Patent Application 20060136526).
As per claim 3, Childress teaches the first compute node accessing data representing a list of compute nodes for which the first compute node is to share the first installation stream,
wherein the list of compute nodes includes the second compute node [0042-0043, as shown in figure 5, the map contains a list of file cluster to be used].

As per claim 4, Childress teaches sharing the first installation stream further comprises the first compute node sharing the first installation stream with each compute node of the list of compute nodes [0042-0043, as pointed out files can be shared according to the map and all the other computing node without any centralization].

As per claim 6, Childress teaches sharing the first installation stream comprises the first compute node executing a script to establish byte streams corresponding to the first installation stream and the second installation stream and transfer data between the first installation stream and the second installation stream [0043, fig. 5 and 7 file transfer or copied from node to node does not have to be centralized].

As per claim 7, Childress teaches the first compute node executing a command to read data from the first installation stream and simultaneously write data to a plurality of other installation streams, wherein the plurality of other installation streams includes the second installation stream [0043, files are located in multiple nodes and can be processed simultaneously].

As per claim 9, Childress teaches at least one of the plurality of helper nodes and assignments for the corresponding set of peer compute nodes based on a network topology [0024, specific type of network can be used such as peer to peer, TCP/IP and so forth].

As per claim 10, Childress at least one of an identification of the plurality of helper compute nodes or the corresponding set of peer compute nodes for each helper node of the plurality of helper nodes to minimize network switch-to-network switch communications [0044, node selection and network traffic minimization].

As per claim 13, Childress teaches designate compute nodes of the cluster as being the plurality of helper compute nodes and the set of peer compute nodes based on a predetermined list [0045, specific node can be selected as master node].

As per claim 17, Childress teaches receiving the installation image comprises receiving an archive stream representing a root file system [0023, receiving boot image file from server].

As per claim 16-20, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 16-20 are also anticipated by Childress for the same reasons set forth in the rejected claims above.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Childress (US Patent Application 20060136526) in the view of Varghese (US Patent Application 20190149414).
As per claim 5, Childress does not teach the first compute node requesting an installation session in a node installation environment an installation server beginning an installation session to communicate the first installation stream to the first compute node in response to the request.
However, Varghese teaches the first compute node requesting an installation session in a node installation environment [0010-0020, image session request].
an installation server beginning an installation session to communicate the first installation stream to the first compute node in response to the request [0020-0021, installation on specific session].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Childress to include the method of Varghese to show that session can be requested where installation can be performed on specific session.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rodriguez (US 20190097900) teaches zero-configuration cluster and provisioning pipeline for heterogeneous computing nodes.
Hellkvist (US 20150031707) teaches method and cloud management node enabling a virtual machine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187